Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151513                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                   SC: 151513                                        Justices
  In re SPEARS, Minors.                                            COA: 320584
                                                                   Leelanau CC Family Division:
                                                                   09-007999-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 19, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2015
           s0602
                                                                              Clerk